Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-256508 in view of JP 5192741 (See translation of JP 2008-047519 for citations) and Rasmussen (US 2002/0170733) and Hanafusa (US 2014/0038829).
508 teaches a superconductor cable (para. 0001) comprising a core unit including a former, one or more superconductive conductor layers each having a plurality of superconductive wire rods arranged parallel to each other in a longitudinal 
508 fails to teach that each of the superconductive wire rods of the superconductive conductor layers and the shield layers includes a metal substrate layer and a plurality of superconductor layers deposited on the metal substrate layer using a superconductor material.
Hanafusa, however, teaches a superconductor thin film (abstract) wherein multiple layers of superconductor are deposited on a metal substrate (para. 0007) for the purpose of providing excellent superconducting properties (para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art to provide multiple layers of superconductor deposited on a metal substrate in 508 in order to provide excellent superconducting properties as taught by Hanafusa.
508 fails to teach a thermal insulation unit provided outside the cooling unit, the thermal insulation unit being configured by winding a thermal insulation material multiple times and a vacuum unit provided outside the thermal insulation unit, the vacuum unit having a plurality of spacers spaced apart from one another.
Rasmussen, however, teaches a superconductor cable (abstract) wherein the cable comprises a thermal insulation unit (made up of layers of thermal insulation) and a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cable comprises a thermal insulation unit (made up of layers of thermal insulation) outside the cooling unit and a vacuum unit provided outside the thermal insulation unit, the vacuum unit having a plurality of spacers spaced apart from one another in 508 in order to provide a configuration known in the art as taught by Rasmussen.
508 fails to teach an outermost superconductive conductor layer among the conductor layers, the metal substrate is disposed toward a center of the cable and the superconductor layers are disposed in a radial direction of the superconductor cable.
741, however, teaches a superconductor cable (para. 0001) wherein a superconductor layer comprising multiple layers comprises an outermost superconductive layer wherein the metal substrate is disposed toward a center of the cable and the superconductive layers are disposed in a radial direction of the cable (para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor layer comprising multiple layers comprises an outermost superconductive layer wherein the metal substrate is disposed toward a center of the cable and the superconductive layers are disposed in a radial direction of the cable in 508 in order to provide a configuration known in the art as taught by 741.
Regarding claim 2, it would have been obvious to one of ordinary skill in the art to provide the metal substrate layers of the multiple layers of the conductor layers disposed toward the center of the superconductive cable and the superconductor layers are disposed in the radial direction of the superconductive cable as it would have been obvious to rearrange the parts as an obvious design choice. See MPEP 2144.04 (VI) (C).
Regarding claims 3-4, 508 teaches that that the shield layer is similar to the conductor layer (i.e. same material construction including substrate and superconductor layers) para. 0004. Additionally, it would have been obvious to one of ordinary skill in the art to provide the metal substrate layers of the superconductor shield layer conductor layers disposed toward the radial direction of the superconductive cable and the superconductor layers are disposed toward the center of the superconductive cable as it would have been obvious to rearrange the parts as an obvious design choice. See MPEP 2144.04 (VI) (C).
Regarding claim 5, the prior art suggests that the superconductor layer and shield layer comprises two layers of conductor with each layer comprising a metal substrate and a superconductor layer (See 741 at para. 0023; 508 at para. 0004). Additionally, it would have been obvious to provide the superconductor layers in four layers, and the shield layers configured in two layers as it would be obvious to provide for duplication of parts absent unexpected results. MPEP 2144.04 (VI) (B).
Regarding claim 6, 508 teaches that substrate is a nickel alloy and the superconductor is REBCO (para. 0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735